DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Argument
Amended claim 2 recites “an electric non-conductance rib layer arranged on the passivation layer and surrounding the pixel electrode”. The applicant asserts that this “language clarifies features of the rib layer, and applicant also submits the specification clearly sets forth structure of the rib layer. The specification at for example [0027] in the corresponding U.S. Pub (U.S. 2020/0220106) discloses a rib layer LIB for example having electric non-conductance. The claims also set forth the positioning of the rib layer as ‘arranged on the passivation layer and surrounding the pixel electrode’. Applicant submits the currently recited claim features clearly set forth a clear structure of the ‘rib layer’, and are further clear in view of the original disclosure.” The claim does set form a new property of the “rib layer”, but does not explain what makes it a “rib layer”. Is it the shape? The position? The material? The electrical properties (“non-conductance”)? Specifying that the layer is “an electric non-conductance” layer does not indicate what makes the layer a “rib layer”. The applicant also mentions the location of the layer, but does not seem to indicate that the location is the defining feature of the rib layer. 
If the applicant continues to believe that this language is definite, the applicant is invited to contact the examiner to discuss the matter. 

Claim Objections
Claim 2 recites “an electric non-conductance rib layer”. “Non-conductance” is a noun, referring to a concept or a property in the abstract, but the applicant appears here to be using it as an adjective. This should be changed to an adjectival form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites “an electric non-conductance rib layer arranged on the passivation layer and surrounding the pixel electrode”. It is not clear what a “rib layer” is. Is it rib-like in its shape? Is it the position of the structure? The material properties, such as relative hardness? Something else? This term does not appear to be a term of art. There is no limiting definition in the specification. Thus it is not clear what the scope of this claim limitation should be.
The remaining claims are rejected based on their dependencies.
The claims have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty that it would not be proper to reject the claims on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897